 



Exhibit 10.1
FIRST AMENDMENT TO SENIOR SECURED REVOLVING CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO SENIOR SECURED REVOLVING CREDIT AGREEMENT (this
“Amendment”) made as of the 27th day of September, 2006, by and among REPUBLIC
PROPERTY LIMITED PARTNERSHIP, a Delaware limited partnership (“Borrower”),
REPUBLIC PROPERTY TRUST, a Maryland real estate investment trust (“Parent
Guarantor”), THE OTHER ENTITIES LISTED ON THE SIGNATURE PAGES HEREOF AS
GUARANTORS (the “Subsidiary Guarantors”; the Parent Guarantor and the Subsidiary
Guarantors are hereinafter referred to collectively as the “Guarantors”),
KEYBANK NATIONAL ASSOCIATION, a national banking association (“KeyBank”), THE
OTHER LENDERS WHICH ARE SIGNATORIES HERETO (KeyBank and the other lenders which
are signatories hereto, collectively, the “Lenders”), and KEYBANK NATIONAL
ASSOCIATION, a national banking association, as Administrative Agent for the
Lenders (the “Agent”).
W I T N E S S E T H:
     WHEREAS, Borrower, Parent Guarantor, Agent and the Lenders entered into
that certain Senior Secured Revolving Credit Agreement dated as of May 1, 2006
(the “Credit Agreement”); and
     WHEREAS, Borrower has requested that the Agent and the Lenders make certain
modifications to the terms of the Credit Agreement; and
     WHEREAS, the Agent and the Lenders have agreed to make such modifications
subject to the execution and delivery by Borrower and Guarantors of this
Amendment.
     NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100
DOLLARS ($10.00), and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto do hereby
covenant and agree as follows:
     1. Definitions. All the terms used herein which are not otherwise defined
herein shall have the meanings set forth in the Credit Agreement.
     2. Modification of the Credit Agreement. Borrower, Parent Guarantor, the
Lenders and Agent do hereby modify and amend the Credit Agreement as follows:
          (a) By adding the following to the end of the definition of “Gross
Asset Value” appearing in §1.1 of the Credit Agreement:
“Notwithstanding the terms of clause (ii) above, the asset commonly known as
Dulles Park Technology Center located at 13461 Sunrise Valley Drive, Herndon,
Virginia shall be valued for the purposes of clause (ii) above at the
acquisition cost of such Real Estate determined in accordance with GAAP.”; and
          (b) By deleting the number “$150,000,000.00” appearing in §9.6(b) of
the Credit Agreement, and inserting in lieu thereof the number
“$147,000,000.00”.

 



--------------------------------------------------------------------------------



 



     3. References to Credit Agreement. All references in the Loan Documents to
the Credit Agreement shall be deemed a reference to the Credit Agreement, as
modified and amended herein.
     4. Acknowledgment of Borrower and Guarantors. Borrower and Guarantors
hereby acknowledge, represent and agree that the Loan Documents, as modified and
amended herein, remain in full force and effect and constitute the valid and
legally binding obligation of Borrower and Guarantors, as applicable,
enforceable against Borrower and Guarantors in accordance with their respective
terms, and that the execution and delivery of this Amendment and any other
documents in connection therewith do not constitute, and shall not be deemed to
constitute, a release, waiver or satisfaction of Borrower’s or Guarantors’
obligations under the Loan Documents.
     5. Representations and Warranties. Borrower and Guarantors represent and
warrant to Agent and the Lenders as follows:
          (a) Authorization. The execution, delivery and performance of this
Amendment and the transactions contemplated hereby (i) are within the authority
of Borrower and Guarantors, (ii) have been duly authorized by all necessary
proceedings on the part of the Borrower and Guarantors, (iii) do not and will
not conflict with or result in any breach or contravention of any provision of
law, statute, rule or regulation to which the Borrower or any of the Guarantors
is subject or any judgment, order, writ, injunction, license or permit
applicable to the Borrower or any of the Guarantors, (iv) do not and will not
conflict with or constitute a default (whether with the passage of time or the
giving of notice, or both) under any provision of the partnership agreement or
certificate, certificate of formation, operating agreement, articles of
incorporation or other charter documents or bylaws of, or any mortgage,
indenture, agreement, contract or other instrument binding upon, the Borrower or
any of the Guarantors or any of their respective properties or to which the
Borrower or any of the Guarantors is subject, and (v) do not and will not result
in or require the imposition of any lien or other encumbrance on any of the
properties, assets or rights of the Borrower or any of the Guarantors, other
than the liens and encumbrances created by the Loan Documents.
          (b) Enforceability. The execution and delivery of this Amendment are
valid and legally binding obligations of Borrower and Guarantors enforceable in
accordance with the respective terms and provisions hereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and the effect of general principles of equity.
          (c) Approvals. The execution, delivery and performance of this
Amendment and the transactions contemplated hereby do not require the approval
or consent of any Person or the authorization, consent, approval of or any
license or permit issued by, or any filing or registration with, or the giving
of any notice to, any court, department, board, commission or other governmental
agency or authority other than those already obtained.
          (d) Reaffirmation. Borrower and Guarantors reaffirm and restate as of
the date hereof each and every representation and warranty made by the Borrower,
the Guarantors and their respective Subsidiaries in the Loan Documents or
otherwise made by or on behalf of such Persons in connection therewith except
for representations or warranties that expressly relate to an earlier date.

2



--------------------------------------------------------------------------------



 



     6. No Default. By execution hereof, the Borrower and Guarantors certify
that Borrower and each of the Guarantors is and will be in compliance with all
covenants under the Loan Documents after the execution and delivery of this
Amendment, and that no Default or Event of Default has occurred and is
continuing.
     7. Waiver of Claims. Borrower and Guarantors acknowledge, represent and
agree that none of such Persons has any defenses, setoffs, claims, counterclaims
or causes of action of any kind or nature whatsoever with respect to the Loan
Documents, the administration or funding of the Loan or with respect to any acts
or omissions of Agent or any Lender, or any past or present officers, agents or
employees of Agent or any Lender, and each of such Persons does hereby expressly
waive, release and relinquish any and all such defenses, setoffs, claims,
counterclaims and causes of action, if any.
     8. Ratification. Except as hereinabove set forth, all terms, covenants and
provisions of the Credit Agreement remain unaltered and in full force and
effect, and the parties hereto do hereby expressly ratify and confirm the Loan
Documents as modified and amended herein. Nothing in this Amendment or any other
document delivered in connection herewith shall be deemed or construed to
constitute, and there has not otherwise occurred, a novation, cancellation,
satisfaction, release, extinguishment or substitution of the indebtedness
evidenced by the Notes or the other obligations of Borrower and Guarantors under
the Loan Documents.
     9. Effective Date. This Amendment shall be deemed effective and in full
force and effect as of the date hereof upon the execution and delivery of this
Amendment by Borrower, Guarantors, Agent and the Required Lenders. The Borrower
will pay the reasonable fees and expenses of Agent in connection with this
Amendment.
     10. Amendment as Loan Document. This Amendment shall constitute a Loan
Document.
     11. Counterparts. This Amendment may be executed in any number of
counterparts which shall together constitute but one and the same agreement.
     12. MISCELLANEOUS. THIS AMENDMENT SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective permitted
successors, successors-in-title and assigns as provided in the Credit Agreement.
[Remainder of Page Intentionally Left Blank]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have hereto set their hands and
affixed their seals as of the day and year first above written.




BORROWER:
REPUBLIC PROPERTY LIMITED PARTNERSHIP,
a Delaware limited partnership

          By:   Republic Property Trust,
a Maryland real estate investment trust, its sole general partner
 
       
 
  By:   /s/ Gary R Siegel
 
            Name: Gary R Siegel
Title: Chief Operation Officer
 
       
 
      (SEAL)
 
       

GUARANTORS:

          REPUBLIC PROPERTY TRUST,
a Maryland real estate investment trust
 
       
 
  By:   /s/ Gary R Siegel
 
            Name: Gary R Siegel
Title: Chief Operation Officer
 
        RPT PRESIDENTS PARK LLC,
a Delaware limited liability company
 
       
 
  By:   /s/ Gary R Siegel
 
            Name: Gary R Siegel
Title: Chief Operation Officer
 
        PRESIDENTS PARK I LLC,
a Delaware limited liability company
 
       
 
  By:   /s/ Gary R Siegel
 
            Name: Gary R Siegel
Title: Chief Operation Officer




[SIGNATURES CONTINUED ON NEXT PAGE]

4



--------------------------------------------------------------------------------



 



          PRESIDENTS PARK II LLC,
a Delaware limited liability company
 
       
 
  By:   /s/ Gary R Siegel
 
            Name: Gary R Siegel
Title: Chief Operation Officer
 
        PRESIDENTS PARK III LLC,
a Delaware limited liability company
 
       
 
  By:   /s/ Gary R Siegel
 
            Name: Gary R Siegel
Title: Chief Operation Officer
 
        RKB DULLES TECH LLC,
a Delaware limited liability company
 
       
 
  By:   /s/ Gary R Siegel
 
            Name: Gary R Siegel
Title: Chief Operation Officer




[SIGNATURES CONTINUED ON NEXT PAGE]

5



--------------------------------------------------------------------------------



 



              LENDERS:
 
            KEYBANK NATIONAL ASSOCIATION, individually as a Lender and as Agent
 
       
 
  By:   /s/ Michael Szuba
 
            Name: Michael Szuba
Title: Vice President
 
            SUNTRUST BANK
 
       
 
  By:   /s/ Nancy B. Richards
 
            Name: Nancy B. Richards
Title: Senior Vice President
 
            CHARTER ONE BANK, N.A.
 
       
 
  By:   /s/ Michele S. Jawyn
 
            Name: Michele S. Jawyn
Title: Vice President
 
            RAYMOND JAMES BANK, FSB
 
       
 
  By:   /s/ Steven Paley
 
            Name:Steven Paley
Title: Vice President
 
            PNC BANK, NATIONAL ASSOCIATION
 
 
  By:   /s/ Timothy P. Gleeson
 
            Name: Timothy P. Gleeson
Title: Vice President




[SIGNATURES CONTINUED ON NEXT PAGE]

6



--------------------------------------------------------------------------------



 



              SOVEREIGN BANK:
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            WACHOVIA BANK, NATIONAL ASSOCIATION
 
       
 
  By:   /s/Amit Khimji
 
            Name: Amit Khimji
Title: Vice President
 
            EMIGRANT BANK
 
       
 
  By:   /s/ Russell T. Wyman
 
            Name: Russell T. Wyman
Title: Vice President





7